                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


JOHNNIE HENSON                                                                        PLAINTIFF


v.                                   Case No. 4:19-cr-4052


AETNA LIFE INSURANCE
COMPANY                                                                            DEFENDANT


                                            ORDER

       Before the Court is a Joint Motion for Leave to File Administrative Record Under Seal.

ECF No. 8. The parties move for permission to file under seal the administrative record in this

case because it contains sensitive medical and financial information associated with Plaintiff’s

claim for benefits. The parties assert that, because of the nature and number of documents included

in the record, redaction would be impractical and onerous. Upon consideration, the Court finds

that the Joint Motion for Leave to File Administrative Record Under Seal (ECF No. 8) should be

and hereby is GRANTED. The parties are permitted to file the administrative record under seal.

       IT IS SO ORDERED, this 24th day of January, 2020.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
